       Case 1:20-cv-08010-LTS-GWG Document 89 Filed 06/17/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
MARCO ANTONIO PEREZ PEREZ, et al.,                             :

                                                              :
                          Plaintiffs,                              ORDER
                                                              :
                 -v.-
                                                              :    20 Civ. 8010 (LTS) (GWG)

ESCOBAR CONSTRUCTION, INC., et al.,                           :

                           Defendants.                         :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, United States Magistrate Judge

       The Court has examined the proposed notice to the collective and found it unnecessarily
confusing in a number of places. The approved notice is attached. If the parties wish to make
additional changes, they are free to propose them to the Court.

        SO ORDERED.

Dated: June 17, 2021
       New York, New York
       Case 1:20-cv-08010-LTS-GWG Document 89 Filed 06/17/21 Page 2 of 8




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------ x
 MARCO ANTONIO PEREZ PEREZ, and
 JOSE EDUARDO SANCHEZ ARIAS,
 on their own behalf and on behalf of others similarly
 situated
                                     Plaintiffs
                                     v.
 ESCOBAR CONSTRUCTION, INC.;
 NATIONS CONSTRUCTION, INC.;
 JRS SERVICES, LLC;
 JHONY A ESCOBAR,
                                                                        Case No. 20-cv-08010
 ELIAS O. PALACIOS
          a/k/a Elias Escobar,
 NATALIE PALACIOS,
 JENNY CAROLINA ALVAREZ,
 LUIS ENRIQUE MONZON,
                                     Defendants.
 ------------------------------------------------------------------ x

         THIS IS AN IMPORTANT NOTICE ADVISING YOU OF YOUR RIGHTS

        This notice is for current and former construction workers, painters, laborers, finishers, and
        supervisors who worked at any time from December 29, 2016 at worksites in Ithaca, New
        York, or Binghamton, New York to the present for any of the following three companies:

        (1) ESCOBAR CONSTRUCTION, INC.,
        located at 7621 Crawfordsville Road Indianapolis, IN 46214

        (2) NATIONS CONSTRUCTION, INC.,
        located at 6690 Dunsdin Drive, Plainfield, IN, 46168, USA;

        (3) JRS SERVICES, LLC
        located at 2953 Tansel Road, Clermont, IN 46234 (hereinafter collectively “Defendants”)

       This notice tells you about certain rights you may have. Two workers, Marco Antonio
Perez Perez and Jose Eduardo Sanchez Arias (called “plaintiffs”) brought a lawsuit against the
companies (called “defendants”). The lawsuit seeks money allegedly owed for unpaid wages,
including minimum wage and overtime wages. Defendants deny they have improperly paid any
employees. They say that they have complied with the law and that Plaintiffs were independent
contractors, not employees.

         A court has decided that other construction workers, painters, laborers, finishers, and
supervisors who have worked for defendants at their worksites in Binghamton, New York and/or
Ithaca, New York since December 29, 2016, should be notified of this suit to see if they wish to
join it. The United States District Court for the Southern District of New York has approved this
Case 1:20-cv-08010-LTS-GWG Document 89 Filed 06/17/21 Page 3 of 8
      Case 1:20-cv-08010-LTS-GWG Document 89 Filed 06/17/21 Page 4 of 8




3. What damages is the lawsuit seeking?

        The lawsuit is seeking to recover, among other things, unpaid minimum wages, unpaid
overtime pay, and “liquidated damages,” which double the amount of wages owed. The lawsuit is
also seeking costs and attorneys’ fees.


4. What happens if I join the lawsuit?

       If you choose to join this lawsuit, you will be bound by any ruling, settlement or judgment,
whether favorable or unfavorable. You will also share in any money obtained from a settlement or
a favorable verdict.

        While this lawsuit is pending, as part of the discovery process, you may be asked to
provide documents or information relating to your employment with Defendants, which may
include responding to written questions or answering questions in person under oath, either
before or at trial. For this reason, if you join the lawsuit, you should preserve all documents
relating to the Defendants currently in your possession. You also may be asked to give testimony
under oath before trial and/or asked to testify at a trial in the Southern District of New York
Courthouse.


5. Can Defendants and/or my current employer retaliate or fire me if I join the lawsuit?

       No. It is a violation of federal law for Defendants to fire, discipline, or in any manner
discriminate or retaliate against you for taking part in this lawsuit.


6. Can I participate in this lawsuit, even though, due to my immigration status, I did not
work or am not working for Defendants legally?

       Yes. Your immigration status does not affect your ability to participate in or obtain money
from the lawsuit.


7. How do I ask the Court to include me in the lawsuit?

      If you want to be included, you must fill in and return the enclosed form called the “Plaintiff
Consent Form.” If you choose to join the lawsuit, it is extremely important that you read, sign,
and promptly return the Plaintiff Consent Form.
      Case 1:20-cv-08010-LTS-GWG Document 89 Filed 06/17/21 Page 5 of 8




       An addressed and postage paid envelope is enclosed for your convenience. Should the
enclosed envelope be lost or misplaced, the Plaintiff Consent Form must be sent to the following
address:
                                      TROY LAW PLLC
                              41-25 Kissena Boulevard, Suite 103
                                     Flushing, NY 11355
           RE: PEREZ PEREZ, et al. v. ESCOBAR CONSTRUCTION, INC et al.

        Your signed and filled-out Plaintiff Consent Form must be postmarked, faxed, or emailed
by (60 days from mailing). If your signed and filled-out Plaintiff Consent Form is not postmarked,
faxed, or emailed by (60 days from mailing), you may not be able to participate in the federal law
portion of this lawsuit or obtain any money awarded. You can also fax the Plaintiff Consent Form
to (718) 762-1342 or scan and email it to troylaw@troypllc.com.

8. Do I have an attorney in this lawsuit?

       If you choose to join this lawsuit, unless you choose to retain a different attorney, you will
be represented by Troy Law, PLLC, 41-25 Kissena Boulevard, Suite 103, Flushing, New York
11355, (718) 762-1324.


9. How will Troy Law, PLLC be paid?

        If you choose to be represented by Troy Law, PLLC, their costs and fees will be paid out
of any settlement or money judgment Plaintiffs receive against Defendants. If there is no settlement
or money judgment, Troy Law, PLLC will not receive any fee. You will not be required to pay
anything for services provided by Troy Law, PLLC.

       Further information about this Notice, the deadline for joining the lawsuit, the form
provided or answers to other questions concerning this lawsuit may be obtained by contacting Troy
Law, PLLC at (718) 762-1324. Communications with Troy Law, PLLC for the purpose of
obtaining legal advice are presumed to be privileged and confidential and will not be disclosed
to anyone without your permission.

       If you select an attorney other than Troy Law, PLLC to represent you in this action, your
attorney will make arrangements to join the lawsuit.


10. Should I get my own attorney?

        This is a choice that is entirely up to you. You have the right to hire any attorney of your
choice to represent you in this matter. However, if you choose not to be represented by Troy Law,
PLLC, you should confer with your attorney regarding their costs and fees.
      Case 1:20-cv-08010-LTS-GWG Document 89 Filed 06/17/21 Page 6 of 8




11. What happens if I do nothing at all?

        If you do nothing, you will not be part of the lawsuit. This means that if the lawsuit is
successful, you will not collect any money from it. It also means you will not be bound by or
affected by any court decisions in the lawsuit.


12. Who authorized this Notice?

       This notice and its contents have been authorized by a federal judge for the United
States District Court for the SOUTHERN DISTRICT OF NEW YORK. The Court has not yet
ruled on whether Plaintiffs’ claims or Defendants’ defenses have any merit. In other words, it has
not decided whether you are owed any money. Also, the Court is not giving any advice on whether
you should or should not join the lawsuit.


                    Please do not write or call the Court about this notice.
      Case 1:20-cv-08010-LTS-GWG Document 89 Filed 06/17/21 Page 7 of 8




                                  PLAINTIFF CONSENT FORM

IF YOU RECEIVED THIS FORM AND WANT TO JOIN THIS LAWSUIT, PLEASE
COMPLETE THESE TWO STEPS:

        A. COMPLETE AND SIGN THIS PLAINTIFF CONSENT FORM; AND
        B. USE THE ENCLOSED ENVELOPE TO RETURN THIS FORM TO THE ADDRESS
           BELOW NOT LATER THAN [60 days from mailing of notice].

I consent to be a party plaintiff in the lawsuit PEREZ PEREZ, et al. v. ESCOBAR
CONSTRUCTION, INC, et al., U.S. District Court, SOUTHERN DISTRICT OF NEW YORK,
Civil Action No. 20-cv-08010 in order to seek redress for violations of the Fair Labor Standards
Act, pursuant to 29 U.S.C. § 216(b).

By signing and returning this consent form, I hereby designate Plaintiffs and their counsel Troy Law,
PLLC (“the Firm”) to represent me and make decisions on my behalf concerning the litigation and any
settlement. I understand that reasonable costs expended on my behalf will be deducted from any
settlement or judgment amount on a pro rata basis among all other plaintiffs. I understand that the Firm
will petition the Court for reasonable attorneys’ fees and expenses should this case settle or a money
judgment is received and will receive a proportion of any such gross settlement or judgment amount.
I agree to be bound by any adjudication of this action by a court, whether it is favorable or unfavorable.



<<Name>>
Name (printed)



Signature                     Date


<<Address>>
Street Address


<<City and Zip>>
City             State                  ZIP


<<Phone Number>>
Best Telephone Number(s)


<<Email>>
Email
      Case 1:20-cv-08010-LTS-GWG Document 89 Filed 06/17/21 Page 8 of 8




<<Location>>
Work Location(s)


<<Start Date>>
Employment Start Date


<<End Date>>
Employment End Date

Mail to:

             RE: PEREZ PEREZ, et al. v. ESCOBAR CONSTRUCTION, INC et al.
                                 TROY LAW, PLLC,
                       41-25 KISSENA BOULEVARD, SUITE 103
                                FLUSHING, NY 11355

           YOU CAN ALSO FAX THE CONSENT TO JOIN FORM TO (718) 762-1342
                   OR SCAN AND EMAIL IT TO: troylaw@troypllc.com
